Citation Nr: 1334251	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for papillary adenocarcinoma, to include as a result of exposure to herbicides.

2.  Entitlement to an evaluation in excess of 30 percent prior to December 23, 2011, and in excess of 50 percent thereafter, for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.     

In February 2012, the RO awarded an increased 50 percent evaluation for the service-connected PTSD effective from December 23, 2011.  His claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The Veteran presented testimony before the Board in March 2013.  A transcript of the hearing has been obtained.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.

The Veteran contends that his papillary adenocarcinoma was the result of exposure to herbicides during his service in the Republic of Vietnam.  He claims that he began experiencing nose bleeds within a year of his discharge from service.  He has indicated that surgery and treatment for the adenocarcinoma resulted in visual impairment and loss of sense of smell. 

Given the Veteran served in Vietnam, medical records showing diagnosis of papillary adenocarcinoma in 1972, statements of the Veteran and his wife that he began experiencing nosebleeds after returning from Vietnam, and medical records showing continued treatment for epistaxis (nosebleeds), the Board finds that prior to considering the merits of the Veteran's claim for papillary adenocarcinoma, and residuals thereof, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.     

With respect to the service-connected PTSD disability, the Veteran contends that the condition has worsened in severity.   Specifically, he asserts that the disability  is productive sleeplessness, depression, and thoughts of suicide.  He also claimed that the disability has rendered him unemployable.  See March 2013 Hearing Transcript.   
    
The last VA examination was in December 2011, almost two years ago.  The Board cannot ascertain to what extent the Veteran's PTSD has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of Virtual VA (VA's electronic database storage) reveals that CAPRI records dated between February 2012 and May 2012 were added to the electronic folder.  The most recent supplemental statement of the case (SSOC) was issued in February 2012.  Upon Remand, the matter must be readjudicated and an SSOC must be issued accordingly.   38 C.F.R. § 19.31.

Any missing and/or ongoing VA and private medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Papillary Adenocarcinoma:

All current residual disabilities associated with papillary adenocarcinoma should be clearly reported.  

(a) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that papillary adenocarcinoma is related to the Veteran's active military service, to include exposure to herbicides?  In answering this question, the examiner is notified the Veteran is presumed to have been exposed to herbicides during his Vietnam service and should make specific reference to statements of the Veteran and his wife that he began experiencing nosebleeds within a year of his discharge from active military service.  (b) If the examiner determines that papillary adenocarcinoma is related to the Veteran's military service, the examiner must identify the associated residual disabilities, to include, but not limited to, loss of vision and sense of smell. 

PTSD:

Examination findings pertinent to the PTSD disability should be reported to allow for application of VA rating criteria for psychiatric disabilities.  The examiner must discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected PTSD alone (not including the effects of any non-service connected disabilities).

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record and with respect to the claim for increase for PTSD, should consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


